Citation Nr: 1443998	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-46 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating higher than 10 percent for mycosis fungoides, cutaneous T-cell lymphoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served, who is the appellant, served on active duty from December 1967 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in April 2011, the RO found clear and unmistakable error in a rating decision in October 2007, assigning an effective date of February 28, 2006, for a 10 percent rating for mycosis fungoides, cutaneous T-cell lymphoma.  The RO amended the rating decision and assigned an effective date of December 19, 2005.  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2014, the Board remanded the claim for further development.  


FINDING OF FACT

Mycosis fungoides, cutaneous T-cell lymphoma, are manifested by involvement of less than 20 percent of the entire body or less than 20 percent of exposed areas affected without systemic therapy such as corticosteroids or other immunosuppressive drugs.  








CONCLUSION OF LAW

The criteria for a rating higher than 10 percent rating for mycosis fungoides, cutaneous T-cell lymphoma, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in January 2010.  
As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations in June 2010, June 2011, in July 2011, and in February 2014.  

As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  




See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Criteria

Mycosis fungoides, cutaneous T-cell lymphoma, are rated as Non-Hodgkin's lymphoma under Diagnostic Code 7715.  

Non-Hodgkin's lymphoma with active disease or during a treatment phase is rated 100 percent.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination.  If there has been no local recurrence or metastasis, then a rating shall be based on residuals. 38 C.F.R. § 4.118, Diagnostic Code 7715.  

In the rating decision in October 2007, the RO granted service connection and assigned a 10 percent rating for mycosis fungoides, cutaneous T-cell lymphoma, effective February 28, 2006.  The current claim was filed in December 2009, well after six months after discontinuance of treatment, and, as there has been no local recurrence, the rating is based on residuals.    

The residuals of mycosis fungoides, cutaneous T-cell lymphoma, are presently rated as dermatitis or eczema under Diagnostic Code 7806.  The Board finds that there is no other potentially applicable Diagnostic Code.  

Under Diagnostic Code 7806, the criteria for a 10 percent rating are at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  


The criteria for a 30 percent rating are 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month.  The criteria for a 60 percent rating are more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

Evidence 

In June 2010 on VA examination, the Veteran stated that he continued to have very pruritic lesions, but he denied any other constitutional symptoms to include fevers, chills, nausea, vomiting, or unexplained weight loss.  He indicated that he was seeing dermatologists, both private and at the VA, every four to six months depending upon his symptoms.  The Veteran stated that he was currently using Triamcinolone Cream as needed.  It was noted that the Veteran had not had any new biopsies or imaging since December 2006 at the time of diagnosis.  

The VA examiner stated that the Veteran's treatment included the Triamcinolone Cream.  It was noted that there were no side effects of the current treatment.  The VA examiner indicated that there were exacerbations and periods of remission.  The VA examiner indicated that there had been no history of hospitalizations or surgery.  The VA examiner stated that the Veteran had been diagnosed with cutaneous T-cell lymphoma, stage IA, in December 2006.  It was noted that the Veteran had no general symptoms, bleeding tendency, lymph node symptoms, or other symptoms.  There were also no signs of splenomegaly, hepatomegaly, anemia, jaundice, or chloromas.  The VA examiner stated that there was no evidence of vena cava syndrome and that there were no other significant residuals or complications.  There were also no long-term effects of the Veteran's current treatment.  The examiner stated that there were no visible skin manifestations of the cutaneous lymphoma condition.  The diagnosis was cutaneous T-cell lymphoma, stage IA.  


The VA examiner reported that the Veteran retired in 2005 and that his usual occupation was as a sheet metal worker.  It was noted that the Veteran retired because he was eligible by his age or the duration of his work.  

The VA examiner found that the cutaneous T-cell lymphoma, stage IA, resulted in moderate effects on the Veteran's daily activities and that long term sun exposure aggravated the condition.  The VA examiner indicated that the current condition was symptomatic with subjective chronic pruritus and intermittent flares of skin lesions that seemed to respond well to topical steroid cream.  

In February 2011, VA records show that the Veteran's symptoms were well controlled with just Triamcinolone Cream.  The Veteran's medications also included hydroxide pamoate (antihistamine) for itching.  

In June 2011 on VA examination, the Veteran stated that he continued to have itching on his chest.  The Veteran indicated that the flare-ups would dissipate with a topical cream.  It was noted that the Veteran had an enlarged, right, axillary lymph node that was tender.  The Veteran indicated that the enlarged lymph node occurred one to two times year and resolve on its own.  The Veteran's medication list included Desonide Cream and hydroxyzine pamoate (capsules).  It was noted that there were no side effects of the current treatment.  The VA examiner indicated that there had been no history of hospitalization or surgery.  The VA examiner stated that the Veteran had been diagnosed with mycosis fungoides in 2007.  The VA examiner stated that the Veteran was taking Desonide as the occasion required and that he was having ongoing antineoplastic treatment.  The VA examiner stated that there were no significant residuals.  The VA examiner found a 4 cm by 1 cm affected skin area on chest and 0.75 cm firm, right, axillary lymph node.  

The diagnosis was mycosis fungoides with a tender axillary lymph node.  The VA examiner noted that the Veteran retired on longevity in 2005 and that his usual occupation was as a sheet metal worker.  



The VA examiner indicated that the mycosis fungoides had significant effects on the Veteran's job as he has been assigned different duties, but the effects on daily activities were at most moderate.  

In June 2011, on VA skin diseases examination, the Veteran reported that he continued to have itching on his chest, and that such would occur two to three times a week.  He stated that the itching was worse at night.  The Veteran indicated that the rash was minimally visible, and he maintained that he had flare-ups once a month that lasted for a week.  He stated that the flare-ups would dissipate with cream.  It was noted that the Veteran had an enlarged right axillary lymph node that was tender, and that he indicated that such would occur one to two times per year and would resolve on its own.  The Veteran stated that he was seen by the VA hematology clinic every six months and that he also underwent laboratory work.  He indicated that he was seen by the dermatology clinic yearly and that he continued to be seen by a private dermatologist.  

The VA examiner stated that the course of the Veteran's condition was intermittent.  It was noted that the Veteran's skin symptoms were pruritic with a raised, red, demarcated area on the right anterior chest.  There were no systemic symptoms.  It was noted that the Veteran's medications included Desonide Cream and hydroxyzine pamoate.  The VA examiner indicated that the treatment was with topical corticosteroid.  The Veteran was also prescribed hydroxyzine pamoate (capsules).  The duration and treatment in the last twelve months was listed as one to six weeks.  The VA examiner reported that there was a 4 cm by 1 cm slightly demarcated rectangular area to the upper chest.  The examiner stated that there was also a 0.75 cm firm, right, axillary lymph node.  The diagnosis was mycosis fungoides (cutaneous T-cell lymphoma) to the chest.  

In a July 2011 addendum to the June 2011 VA skin diseases examination report, the examiner reported that the total surface area of the Veteran's service-connected mycosis fungoides, cutaneous T-cell lymphoma, was 5 cm squared and less than 1 percent of the total body surface area.  


In February 2014 on VA examinations, the Veteran stated that he had been treated for a pruritic rash on his chest for twenty years with steroid creams and antihistamines for the itch.  The Veteran reported that he underwent a biopsy in 2006 that was suggestive of mycosis fungoides.  

A VA examiner stated that the Veteran did not have scarring or disfigurement of the head, face, or neck or benign or malignant skin neoplasms.  The VA examiner stated that the Veteran had been treated with oral or topical medications in the past twelve months for his skin condition.  The VA examiner indicated that the Veteran was treated with topical corticosteroids, including Triamcinolone Acetonide Cream and Desonide Cream, daily.  The examiner reported that the Veteran used such medication on a constant or near constant basis.  It was noted that the Veteran had not had any debilitating or non-debilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

The VA examiner stated that the Veteran did not currently have a skin rash.  The Veteran stated that when he had a skin rash, it was about a three-inch wide ban across his chest.  The VA examiner indicated that the Veteran did not have a skin condition that impacted the ability to work.  

Analysis

While the Veteran has ongoing treatment with Triamcinolone Cream and Desonide Cream, corticosteroids, the medication is topical and not systemic.  As for hydroxyzine pamoate, an antihistamine, hydroxyzine pamoate is not corticosteroid or an immunosuppressive drug.  






And as the skin rash does not involve an exposed area and as the skin rash covers less than 1 percent of the total body surface area, the topical therapy and findings do not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 7806, namely, 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month.  As the preponderance of the evidence is against the claim, a higher rating is not warranted.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule.   In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  


And the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).


ORDER

A rating higher than 10 percent for mycosis fungoides, cutaneous T-cell lymphoma, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


